internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil w program z dollar_figureamount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate a mentorship program the program will provide greater opportunities for disadvantaged youth around the world to realize their full potential and attain mentorships by introducing young adults to leading entrepreneurs artists and academics by sponsoring visa applications and by covering expenses related to the pursuit of their goals whether in the fields of science arts sports academia or otherwise you intend to both publicize your program on your website and through foreign and international websites that have the potential of drawing a wide audience from around the world you will have application forms completed by both a nominating organization and the potential protégé in the future you intend to allow applicants to self-nominate you aim to support young adults ages to who have faced or are facing significant adversity in life you do not define what specifically constitutes adversity it is up to the applicants to demonstrate how their ability to develop in their chosen fields has been stifled by individual circumstances you will consider individuals who have not had the economic means to pursue their goals as well as individuals living under oppressive regimes or in repressive communities these are just a few examples of the kind of adversity that might qualify a candidate for the mentorship program e e e e specific criteria for selection will be based on the following factors age applicants should be between the ages of and talent applicants must demonstrate talent potential and perseverance in their chosen fields need applicants must demonstrate that they have faced significant adversity as defined by each applicant's individual circumstances professional development potential applicants should demonstrate that the foundation can significantly impact his or her ability to realize his or her full potential leadership potential applicants must demonstrate a genuine desire to give back to their communities in a meaningful and realistic way specifically in accordance with w protégés must work to bring about positive change in one of the following categories alleviation of poverty and hunger improvement of education for all elimination of discrimination environmental sustainability improvement of global health improvement of global economy or attainment of world peace e substantial contributors foundation managers officers directors and employees of the foundation as well as their family members are ineligible to participate in the mentorship program you currently plan to run between two and six mentorships each year you hope to scale up to ten to twelve mentorships in the future depending on the availability of funding the particular needs of each recipient and the overall success of your programs you envision providing support to protégés of up to dollar_figurez per recipient over the course of a year or some cases more than a year the support will be used to cover the expenses of travel conference participation art exhibits supplies courses and other expenses related to each protégés particular field of interest as well as in some cases a cash stipend you have adopted the following mandatory procedure in order to ensure continuing compliance with the post-9 executive orders and with office of foreign assets control ofac requirements e you will operate in compliance with all statutes executive orders and regulations restricting or prohibiting u s persons from engaging in transactions and dealings letter catalog number 58222y with countries entities or individuals subject_to economic sanctions administered by ofac you will check the ofac list of specially designated nationals sdn and blocked persons before dealing with persons including individuals organizations and entities and specifically avoid dealing with any persons on the list you will not enter into a relationship with a grantee where doubts exist about the grantees’ ability to ensure safe delivery of charitable resources independent of influence by or association with any terrorist organization you will not engage in trade or transaction activities that violate the regulation behind ofac’s country-based sanctions programs or engage in trade or transaction activities with sanctions targets named on ofac’s sdn list you will acquire from ofac the appropriate license and registration where necessary e e e the selection committee varies per protégé the president and executive director together field applications to select the most promising candidates the candidates will then be presented to an individualized selection committee made up of experts and luminaries in the applicant’s field in order to assess the relevance of the stated goals and the potential of the applicant once a protégé has been selected the board_of directors of the foundation will approve the chosen recipients the following are criteria you use for grant renewal recipients must e e e participate actively in their fields including maintaining frequent contact with you and with their mentors and participate in conferences exhibits or roundtables as pertinent provide receipts and other documentation showing the use of all grant monies awarded spend the majority of their time in the communities from which they came and seek to improve the conditions of their particular communities beyond the length of the program the goal of each protégé should be to one day mentor other youths in his or her chosen field and to bring about positive change in his or her own community you will maintain records of your mentorship participants including the names and addresses of its protégés and mentors as well as accounts of their activities and any expenses paid to facilitate the mentorship records will also include information obtained to evaluate protégés confirmation that the protégé is not a disqualified_person to the foundation the amount and purpose of any assets spent how the mentorship was supervised and how any possible diversion of funds was investigated and addressed you closely monitor and evaluate the expenditure of funds and the progress made by each recipient a representative from the foundation will attend conferences and exhibitions at which protégés are participating and will also continue to maintain frequent letter catalog number 58222y contact with all of the participants of the program including the mentors much of the support is provided in the form of in-kind support such as hotel rooms or in the reimbursement of specific expenses documented by the protégé while mentors provide guidance support and networking opportunities the foundation acts as a kind of sub- mentor by monitoring the protégés’ progress finding adequate housing and other necessary facilities recording all expenses and sponsoring foreign individuals for visa or other purposes to the extent the support is distributed in the form of a stipend grant to a protégé the protégé will be required to sign a letter or agreement committing to how the funds will be used and agreeing to oversight by the foundation and to fulfilling any reporting requirements upon completion of each mentorship the foundation and the protégé will work together to produce a summary report describing the goals achieved the work produced and the protégé’s use of resources if the mentorship goes beyond one year in duration the foundation will require annual interim reports any possible diversion of grant funds will be promptly investigated if the foundation discovers that funds have been misused it will take all reasonable and appropriate steps to recover diverted funds and will make no further distributions to that recipient unless it is able to obtain assurances that future diversion will not occur and protégé will take extraordinary precautions to prevent future diversion from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its grant procedures sec_53_4945-4 requires that a private_foundation demonstrate that e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance letter catalog number 58222y the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58222y
